DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows.
Claims 7-10 have been cancelled.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance.
The following references are noted.
US Patent Application Publication No. 2007/0251572 A1 to Hoya describes a thermoplastic resin composition (see Example 9-1 in Table 9-1 on pp. 80-81) comprising a propylene-ethylene-butene rubber and isotactic polypropylene and having a sink-in temperature of 117 °C. The sink-in temperature property (see ¶ [1363]) does not specify the presently recited distance (100 microns) by which the needle penetrates the sheet at this sink-in temperature.
Japanese Patent Application Laid-Open Publication No. 2006-175825 A to Matsuhisa describes a composition (see Example 4 in Table 1) comprising an ethylene-propylene copolymer d-1 and a polypropylene b-1 and having a deformation temperature of 125 °C. The cited composition is a foam (see the foaming agent f-1), and the reference does not disclose the corresponding deformation property of a pressed sheet as presently recited.
The examiner is unaware of any prior art that describes or suggests the claimed compositions and sheets having the recited sink-in temperature. Claims 1-6 are allowed.
Claims 7-10 have been withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The invention was non-elected without traverse in reply filed on Aug. 22, 2022. Independent claim 7 does not contain all of the limitations of an allowable claim of the elected invention, and thus it is not eligible for rejoinder. Accordingly, claims 7-10 have been cancelled above. MPEP 821.02, 821.04.
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also the exceptions to the prohibition against double patenting rejections in MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764